Citation Nr: 0726946	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-02 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the low back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to May 
1968.  He also has unverified service with the Texas Army 
National Guard from May 1974 to May 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the rating decision, the RO denied service 
connection for essential hypertension, an eye condition, and 
degenerative disc disease, claimed as a back condition.  

The veteran filed a timely notice of disagreement (NOD) in 
February 2004 for the eye condition and degenerative disc 
disease, claimed as a back condition.  The veteran submitted 
his substantive appeal for the two disabilities in January 
2005, and subsequently thereafter, in a May 2006 personal 
statement, the veteran indicated that he wished to withdraw 
his appeal for service connection for an eye condition.  The 
Board finds the claim for service connection for an eye 
condition has been withdrawn and is no longer on appeal.  See 
38 C.F.R. § 20.204.  Thus, the Board will proceed to 
adjudicate only the issue described in the title page of this 
decision.  

In May 2007, the veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  During the May 2007 hearing, 
the veteran waived initial RO consideration of new evidence 
submitted in conjunction with the hearing.  38 C.F.R. § 
20.1304(c) (2006).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between degenerative disc 
disease of the low back and service is not of record.


CONCLUSION OF LAW

Degenerative disc disease of the low back was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2003 letter sent to the veteran.  In 
the June 2003 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
December 2003 rating decision, the veteran has not been 
prejudiced, as the claim of entitlement to service connection 
for degenerative disc disease of the low back is denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records from 
September 2000 to April 2005, and private treatment records 
dated June 1981 to January 2006.  The Board notes that during 
the May 2007 hearing, the veteran requested a 30-day hold on 
the case so that medical evidence could be submitted.  As of 
this date, no additional evidence has been received.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for degenerative disc disease of the low back, VA was not 
under an obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the veteran's 
disability may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  In this case, the 
veteran has not brought forth evidence suggestive of a causal 
connection between the disability and his active service.  
The RO informed the veteran that he would need medical 
evidence of a relationship between his disability and 
service, and the veteran has not provided such evidence or 
indicated where such evidence may be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



Decision   

The veteran testified during the May 2007 hearing that he 
injured his back while sitting in a chopper during a "hard 
landing."  He explained that he was immediately thrown out 
of the aircraft, and since this incident, he has had pain in 
his back with radiating pain to his legs.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
degenerative disc disease of the low back, as stated in a 
January 2006 private medical record.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of 
the provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement to service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The veteran's 
service medical records contain no complaints, treatments, or 
diagnosis of a back condition, and clinical evaluation of the 
spine was noted as normal upon separation in May 1968.  An 
August 1971 reenlistment examination for the U.S. Navy 
Reserves (USNR) reflects a normal clinical evaluation of the 
spine, and the veteran indicated on his August 1971 report of 
medical history as never having or had recurrent back pain.  

Post service treatment records reflect complaints and 
treatment for a low back condition.  The Board notes that in 
July 1984, the veteran was involved in a car accident.  The 
July 1984 private treatment note states that the veteran 
complained of back pain, and a follow-up treatment note 
indicates that he continued to experience low back pain 
radiating to his leg.  Examination revealed severe tenderness 
and left lumbar muscle spasm.  The veteran was fitted for a 
back brace and attended therapy in August 1984 for his left 
lumbar spasms.  

In July 2001, x-rays were performed of the lumbar spine due 
to the veteran's complaints of back and left leg numbness.  
The July 2001 private treatment record indicates that there 
was mild anterior spur formation at the L2-3, L3-4, and L4-5 
levels with no significant posterior spur formation or 
evidence of fracture.  The veteran was diagnosed with 
degenerative disc disease without focal disc herniation and 
very mild degenerative retrolisthesis at the L4-5 level.  An 
August 2001 private treatment record notes the veteran's 
continuing complaints of lower back pain radiating to the 
left lower leg over the past six weeks.  The private 
treatment note states that the veteran's neurological 
examination was positive for straight leg raising sign on the 
left side, and the films of his lumbar spine were normal.  
The private physician diagnosed the veteran with lumbar 
radicular syndrome.  

Finally, a March 2002 private treatment note reflects 
continuing complaints of low back pain, left hip pain, and 
left leg pain.  The treatment note also states that he has 
exhibited problems with his back since 1987, "when he was in 
a car accident . . . . [and] [h]e also relates that 
approximately a year and a half ago, he fell at home."  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for degenerative disc disease of 
the low back.  There is no probative medical evidence 
suggesting a link between the veteran's period of service and 
his current diagnosis.  As previously stated, the veteran's 
service medical records are absent for complaints, findings, 
or treatment for a low back condition.  Furthermore, recent 
medical records note that the veteran reported the onset of 
his back pain as being after the 1987 car accident, and not 
during military service.  This is consistent with his 
documented medical history, which shows that the veteran 
first sought treatment for his low back condition 
approximately in July 1984, many years after his active 
military service and immediately after the car accident.  

In short, there is no medical evidence linking the currently 
diagnosed condition to the veteran's service, and the post 
service treatment records associate his degenerative disc 
disease to intercurrent post service injuries.  Without 
evidence of an injury or event during service, the claim must 
be denied.  Thus, service connection for degenerative disc 
disease of the low back is denied.

As a lay person without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis or etiology of a specific disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In summary, the Board finds that there is no competent or 
credible evidence demonstrating a link between the veteran's 
degenerative disc disease of the low back and his military 
service.  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for 
degenerative disc disease of the low back, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.  


ORDER

Entitlement to service connection for degenerative disc 
disease of the low back is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


